Title: From Thomas Jefferson to Samuel McDowell, 23 April 1781
From: Jefferson, Thomas
To: McDowell, Samuel



Sir
In Council April 23d. 1781

Your Letter of the 20th. has been considered by the Board. We are exceedingly sorry that the Militia Service of necessity falls so heavily on the Citizens of our State and would gladly embrace every Opportunity of relaxing it. All we can do however is to keep the Burthen as equal as possible on all the Counties. We keep an Account  of all the Tours required by us and the proportions of Men; On view of this it did not appear that your County had been called on more frequently than others. However in the State you send it appears that they have had one Tour more than the other Counties (which tho’ not ordered by us and therefore unknown and unnoted we yet approve of) and on this Consideration dispense with their going to General Greene on the present Occasion.
This Call having been the Cause of our suspending the Act of October 1780 for raising new Levies, on revoking it, we think it necessary to take off that Suspension and to require that you now proceed in the Execution of that Act. I am &c,

T. J.

